Citation Nr: 1758080	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from September 1986 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2013, the Board previously remanded this appeal for the Veteran to have opportunity to attend a Travel Board hearing.  The request was later updated to a Board videoconference hearing, scheduled for April 2017, which the Veteran cancelled beforehand.  There has not been further communication regarding a hearing request, and the case will proceed.

As indicated within the December 2013 Board remand, there was a claim raised for entitlement to service connection for stroke residuals, as secondary to service-connected headaches.  The Veteran listed these residual disabilities as diplopia, dizziness, anxiety and sleep apnea.  The Board had referred that claim to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  That action has not occurred yet.  Therefore, the claim is again referred to the AOJ for appropriate disposition.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not undergone VA Compensation and Pension examination regarding the severity of his headaches for since July 2008, nearly ten years, and so a more contemporaneous examination is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA examination regarding his claim for increased rating for headaches.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

The examiner is requested to provide a complete description of the Veteran's current symptoms and manifestations associated with his headaches.

3. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




